IN THE COURT OF CRIMINAL APPEALS
                    OF TEXAS

                                      NO. PD-0763-15



                              DONALD F. HUFF, Appellant

                                              v.

                                 THE STATE OF TEXAS

           IN APPELLANT’S MOTION FOR BAIL PENDING APPEAL
                   UNDER ARTICLE 44.04(h) V.A.C.C.P.
                 FROM THE FOURTH COURT OF APPEALS
                           BEXAR COUNTY

       Per curiam. Yeary, J., not participating.

                                         ORDER

       Appellant was convicted of felony murder based on an underlying felony of

driving while intoxicated. The Court of Appeals reversed the conviction and remanded

the case to the trial court. Huff v. State, No. 04-13-00891-CR (Tex. App.–San Antonio

April 8, 2015). The State filed a petition for discretionary review in this Court.

       Appellant has applied to this Court under Article 44.04(h) of the Code of Criminal
                                                                      HUFF PD-0763-15 – 2

Procedure, to set a reasonable bail pending final determination of the appeal.

Accordingly, bail is hereby set in the amount of $150,000.00, and it is ORDERED that

the trial court order Appellant released from confinement assessed in this cause upon the

posting of bail. Any sureties must be approved by the trial court.

       IT IS SO ORDERED this the 14th day of December, 2015.

DO NOT PUBLISH